Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/14/20. 

Information Disclosure Statement
The examiner reviewed IDS document(s) on 6/15/21, carefully considering the art cited within the document(s).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schwartz (USPUB 20200334344).
Schwartz utilizing a computing device executing instructions stored in media and processed by a processor (see Schwartz’s claims 13 and 20, with the associated text, for example) teaches a method, comprising: obtaining registered biological image information, establishing an identity information database according to the registered biological image information; obtaining biometric image information and an access request of a user, and determining whether there is certain identity information matching the biometric image information of the user in the identity information database (as evidenced in para 27: system determines the requesting persons’ identity by comparing the captured biometric data to a database of biometric data of known person), and establishing an authority information database, wherein authority information in the authority information database is associated with identity information in the identity information database; querying certain authority information corresponding to the certain identity information from the authority information database upon a condition that there is the certain identity information matching the biometric image information of the user in the identity information database, and determining whether the access request is to be granted according to the certain authority information (system maintains user groups that identify people authorized to access each secured service recognize by the system.  For example, various doors to building may be identified as secured service, and each may have a list of members authorized to unlock the door.  The system retrieves/query data structure storing information specifying whether a person is a member of the group of members authorized to access the secured service, para 28); 
generating an operation instruction for performing a specific operation according to the access request upon a condition that the access request is to be granted (grant the requesting person access to the secured service, e.g. unlock a lock, allowing access to a secured area of software, etc., para 30).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  

Claim(s) 2-3, 9-10 and 16 is/are rejected under 35 U.S.C. 103 unpatentable over Nair (USPUB 20180157860) and Schwartz (USPUB 20200334344).
Schwartz teaches that the system denying access the requesting person access to the secured service notifies other people of the denied access (para 31) but fails expressly use the term “second prompt”.  Also, Schwartz fails to teach a first prompt upon a condition that there is no certain identity information matching the biometric image information of the user in the identity information database.  However Official Notice is taken that such elements would have been old and well known in the art of computing (first prompt message: a message of search failure, prompting a user for resubmission or an alternative submission of data that is not found in the system, e.g. the credentials not matching), etc., second prompt: a text/email notification to an administrators prompting to check potential threats) before the effective filling date of the invention, offering the predictable benefit of usability, security and customization.
Claim(s) 4, 11 and 17 is/are rejected under 35 U.S.C. 103 unpatentable over Schwartz (USPUB 20200334344) in view of Nair (USPUB 20180157860) and Kishore (Aseem Kishore, "How to Set File and Folder Permissions in Windows", Nov. 2015 found at https://www.online-tech-tips.com/computer-tips/set-file-folder-permissions-windows/).
Schwartz does not teach upon a condition that there is a related operation associated with the specific operation updating the authority information of the user in the authority information database to authorize the user to perform the related operation.  However, such solution it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Nair (add write permission for the storage, para 70 and 216) and Kishore (update permissions to selected objects by adding/deleting permissions and adding different users/groups and permissions to the object, see tables with the associated text) offering the predictable benefit of security and customization. Clearly, the operation would have to be determined in order for the update to be implemented.
Claim(s) 5, 12 and 18 is/are rejected under 35 U.S.C. 103 unpatentable over Schwartz (USPUB 20200334344) in view of Sonare (USPUB 20200059703).
While giving no specific restriction limitation of “a preset area”, Schwartz’s system that accommodates various methods of biometric identification including facial feature information and/or iris feature information (may include facial, fingerprint, retinal, voiceprint or any other type of biometric detection, e.g. para 15-16, 26, 33, etc.) meets the limitation of claim 5 with the exception of not expressly reciting obtaining the biometric data from a personal information database.  However, in the related art, Sonare suggests such solution (the prestored biometric/identification information retrieved from the memory or receive it from an external device/server through a network, para 65).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include (or substitute elements with) known solutions as taught by Sonare given the predictable benefit of customization.
Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 unpatentable over Schwartz (USPUB 20200334344) in view of Purvis (USPN 9027083) and Amitai (USPUB 20080134296)
Schwartz teaches querying whether the user is authorized person to grant access for the operation to the user (para 28).  Schwartz does not stipulate the restrictions being based on the access request within the allowed access time of the user and the user requesting being within the allowed access positions.  However, adding any additional factor based on which the access could be determined would have been an obvious variant, amounting merely to a design choice, as illustrated by Purvis  (restriction information time-based, a location-based access restrictions, see Abstract, for example) and Amitai (a time/location of a requested access, para 32).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to Purvis/Amitai teachings into Schwartz’s invention given the predictable benefit of increased security and customized access control.
Conclusion

Claims 4-5, 11-12 and 17-18 overcame the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433